Citation Nr: 0306716	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  01-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
70 percent for service-connected post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted service connection for 
PTSD and assigned an initial 30 percent disability 
evaluation, effective October 27, 1999, the date the RO 
received the veteran's claim for service connection for PTSD.  
In an October 2002 rating decision, the RO assigned a 70 
percent disability rating for PTSD, effective October 27, 
1999.  However, the claim for a higher rating to the service-
connected PTSD remains on appeal because the 70 percent 
disability evaluation is less than the maximum benefit 
available under VA laws and regulations.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that the appellant also filed a claim seeking 
a total disability rating based upon individual 
unemployability (TDIU) in April 2002.  In view of the present 
decision of the Board, the TDIU claim has been rendered moot.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  From October 27, 1999, the effective date of the award of 
service connection for PTSD, the veteran's PTSD is manifested 
by symptoms causing total occupational impairment and 
virtually complete social impairment.


CONCLUSION OF LAW

The requirements for an initial 100 percent schedular 
disability rating for PTSD since October 27, 1999 have been 
met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107, (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9411 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

With respect to notice, in a June 2000 rating decision, an 
October 2000 statement of the case, and a November 2002 
supplemental statement of the case, and RO letters, the 
appellant was informed of the evidence necessary to establish 
an initial evaluation in excess of 30 percent for PTSD and of 
the VA's development activity.  As such, the VA duty to 
notify has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  In 
this case, the veteran was afforded VA PTSD examinations in 
March 2000 and October 2001.  A review of the record shows 
that all pertinent medical records, private and VA, have been 
obtained and that these records and those previously of 
record are sufficient to properly decide whether the 
veteran's claim should be granted.  

As indicated in the decision below, the Board has awarded an 
initial 100 percent disability evaluation to the service-
connected PTSD, effective from October 27, 1999.  Therefore, 
taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

I.  Factual Background

A longitudinal review of the evidence of record discloses 
that the appellant served in the United States Army as a 
medical specialist from July 1967 to July 1969.  He was 
awarded the Vietnam Service Medal with five Bronze Service 
Stars, National Defense Service Medal, the Republic of 
Vietnam Campaign Medal, and the Marksman (Rifle) medal.  

The appellant's claim seeking entitlement to service 
connection for PTSD was received at the Milwaukee, Wisconsin 
RO on October 27, 1999.  In a stressor statement, received by 
the RO in November 1999, the veteran related that he had 
assisted at a civilian hospital in Vietnam after a fire in 
one of the villages caused severe burns to about 200 
villagers.  He also reported that he had assisted in triage 
and witnessed casualties burned beyond recognition and that 
most of the patients were too severely injured to save.  The 
veteran indicated that he responded to a call at one of the 
engineers' compound where a soldier had accidentally shot 
another soldier.  Finally, he reported assisting in 
transporting wounded soldiers off of "R&R" mountain after 
an enemy attack in which his friend was killed.

The veteran's service medical records are negative for any 
clinical findings or subjective complaints of a mental 
disorder, to include PTSD.  

The veteran complained of having flashbacks and nightmares of 
his service in Vietnam during the Tet Offensive when seen at 
a VA outpatient facility from July to November 1999.   

A November 1999 report, submitted by the Vet Center of 
Milwaukee, Wisconsin, reflects that the veteran had been 
receiving bi-weekly counseling for his PTSD.  The veteran 
reported that during his tour in Vietnam, his duties were to 
provide medical assistance under combat conditions.  He 
related that one of his traumas included administering first 
aid to "James White," who was dead when the veteran reached 
him.  The veteran indicated that "Mr. White" had died with 
his eyes wide open, which the veteran recalled to date.  The 
examiner noted that the veteran experienced nightmares and 
that he would wake up afraid and sweaty.  The veteran 
admitted that he did not always remember his dreams and that 
his wife would keep a towel beside his bed so that he could 
wipe off his sweat.  It was also reported that the veteran 
experienced intrusive thoughts and that he could see the face 
of "James White" on a daily basis.  The veteran related 
that he had panic attacks, especially when he was in public 
or in crowds.  He indicated that he avoided anything which 
was associated with Vietnam, such as military movies or 
television shows that depicted violence or bloodshed.  

The examiner in November 1999 noted that the veteran was 
depressed, had little to no motivation and that he had 
anger/rage issues which were exacerbated by his thinking 
about Vietnam.  The veteran related that he slept about three 
to four hours a night and that he was easily awakened by any 
noise or sound.  The examiner reported that the veteran had 
been married for thirty years but that he had problems 
showing affection toward his wife.  The veteran was unable to 
enjoy activities that required being in public and/or around 
others.  The veteran admitted that he feared for his life 
during his service in Vietnam and that he felt helpless and 
guilty because he was unable to save more lives.  The 
examiner related that the veteran feelings were chronic and 
that they interfered with the appellant's concentration and 
mood.  The examiner concluded that the veteran had symptoms, 
which correlated to his Vietnam experience.  

A March 2000 VA PTSD examination report reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The veteran's stressors and subjective 
complaints relating to his Vietnam experience were reported 
and are consistent with those previously reported in this 
decision.  A mental status evaluation revealed that the 
veteran was well groomed and that he was dressed in 
coordinating slacks, shirts, and jacket.  It was noted that 
the veteran related well with the examiner, and that he was 
articulate, maintained eye contact, and provided information 
readily and spontaneously.  There were no abnormalities in 
the veteran's speech or motor movements.  He was oriented in 
all spheres.  His cognition was grossly intact.  There was no 
evidence of hallucinations, delusions, or other psychotic 
symptoms.  His affect was appropriate and variable.  His mood 
was described as depressed.  There was no reported 
intermittent suicidal ideation, intent or plan, nor any 
homicidal ideation.  The veteran's fund of general 
information was adequate.  His overall intellectual function 
was estimated to be in the above average range, and his 
memory for recent and remote events appeared intact.  The 
veteran complained of memory lapses but the examiner related 
that they appeared to be reflective of concentration 
problems.  There were no problems in abstraction.  



The VA examiner in March 2000 reported that a review of the 
veteran's records revealed a history of panic symptoms but 
that that was not evident during the interview.  The examiner 
also noted that the records also indicated a possible alcohol 
etiology for the veteran's medical problems.  The veteran 
reported that he had not used alcohol in recent years.  The 
examiner related that the veteran had adequate insight into 
his condition.  His judgment and reliability were also good.  
The veteran scored a 119 on the Mississippi Scale for Combat 
Related PTSD.  An impression of PTSD was recorded by the 
examiner.  The examiner concluded that the veteran's 
traumatic stressors included the witnessing the death of 
other soldiers and civilians and witnessing the aftermath of 
an accidental shooting, which caused intense fear, 
helplessness and guilt in the veteran.  The examiner 
recounted that the veteran continued to experience the 
aforementioned events in the form of nightmares and intrusive 
recollections.  He exhibited persistent avoidance behaviors 
including avoidance of conversations and activities that 
aroused recollections of Vietnam, diminished interest in 
former activities, and feelings of detachment from others.  
He exhibited arousal symptoms, such as sleep disturbance, 
irritability, anger, difficulty concentrating, and 
exaggerated startle response, all of which had an adverse 
effect on  his occupational and social functioning.  An Axis 
I diagnosis of PTSD was recorded.  A Global Assessment 
Functioning Score (GAF) of 55, which was reflective of 
moderate impairment in social and occupational functioning 
due to PTSD, was entered.  

A November 2000 report, submitted by the Milwaukee, Wisconsin 
Vet Center, reflects that the veteran had been a patient at 
that facility since July 1999.  The examiner noted that the 
veteran had been a medic in Vietnam and that one of his 
symptoms was survival guilt.  It was noted that the veteran 
was unemployed because he was unable to get along with 
others, especially those in authority.  The veteran related 
that he did not like being told what to do or being monitored 
and that he could not be trusted in the work environment.  
The examiner reported that during group sessions, the veteran 
would make comments about situations in the most horrific 
manner as if people were out to get him and that he was not 
able to trust anyone.  The examiner further related that the 
veteran isolated himself from others, connected all 
communications with his military experience, had uncontrolled 
mood swings, feelings of depression, and no interest in any 
activities, events of subjects.  The veteran was also unable 
to have loveable feelings and often wondered why he was still 
alive.  The veteran denied having a suicidal plan even though 
it was obvious to the examiner that the thoughts were with 
him.  The examiner concluded that the veteran's 
psychoneurotic symptoms were chronic in nature. 

VA outpatient reports, dating from November 1999 to December 
2000, reflect that the veteran continued to complain of 
flashbacks and nightmares relating to his service in Vietnam 
as a medic, which are consistent with those previously 
reported in this decision.  When seen in November and 
December 2000, the veteran had rage, which appeared to be 
uncontrollable.  It was noted that the veteran felt that his 
symptoms were obviously greater than thirty percent. 

Reports, submitted by the Milwaukee, Wisconsin Vet. Center, 
dated in January, August and October 2001, reflect that it 
was the opinion of the examiner that the veteran's symptoms 
were chronic in nature and that they affected his ability to 
be employable.  The examiner determined that the veteran was 
unemployable and that he would be a liability to any 
employer.

An October 2001 VA PTSD examination report reflects that the 
veteran's reported military history and subjective complaints 
with respect to his service in Vietnam are consistent with 
that previously reported in this decision.  The veteran 
indicated that he had last worked in 1987 and that he was 
currently unable to work because of his PTSD, diabetes (Type 
II), high blood pressure, arthritis, and pancreatitis.  A 
mental status evaluation revealed that the veteran's dress 
was informal and appropriate to the situation and 
circumstance.  He was friendly on approach but appeared 
somewhat depressed.  The veteran demonstrated no organized 
delusional material, and showed no persecutory trends, 
hallucinations, schizophrenic trends, ideas of grandiosity, 
compulsion, obsessive thoughts, hypochondriacal trends, or 
phobias.  

During the October 2001 VA examination, the veteran voiced 
some suicidal ideation at times, but denied having any 
homicidal ideation or history of attempts, plan or imminence.  
The veteran was alert and oriented in all spheres.  He 
demonstrated mild confusion and malconcentration, which was 
thought to have been associated with some preoccupation.  His 
recent and remote memory revealed deficits of recent over-
remote.  Retention and recall revealed the veteran recalled 
only two of three objects after three minutes.  The veteran 
spelled the word "world" backwards well, and performed 
serial 7s accurately, although with difficulty.  The 
veteran's general knowledge and abstract thinking were good.  
His intelligence was estimated to fall within the average to 
slightly above average range.  The veteran's insight and 
judgment were generally good.  His thoughts were found to 
have been generally reliable.  

A diagnosis of PTSD was recorded by the VA examiner in 
October 2001.  A GAF score of 55 was assigned.  The examiner 
concluded that the veteran demonstrated significant 
vocational limitations due to his PTSD.  In this regard, the 
examiner recounted that the veteran had difficulty being in 
public because of intense feelings of depression and anxiety 
associated with repeated traumatic episodes from his wartime 
experiences.  The examiner further noted that in terms of all 
fields of labor, the veteran's need for withdrawal, anxiety 
and severe depression are significantly preoccupying in terms 
of his capacity to establish and maintain "such a 
situation."  Finally, the examiner reported that the veteran 
found it extremely difficult to interact with others, and was 
preoccupied by his repeated experiences of wartime traumas, 
which were experienced by him as disorganizing, repetitive 
and preoccupying.  The veteran was able to maintain personal 
appearance and self-care to a degree.  His affect was 
significantly depressed.  The veteran was not issued 
medication for his PTSD.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board believes that an initial 100 
percent rating should be assigned as of the initial date that 
the RO received the veteran's claim for service connection 
for PTSD, October 27, 1999.  The Board bases this conclusion 
on the evidence of record, which does not indicate that the 
veteran's PTSD symptomatology has changed appreciably since 
that time.  Indeed, the medical evidence appears to indicate 
that the veteran's PTSD has been at the same approximate 
level of severity since he filed his claim in 1999.

Under the current rating criteria, PTSD warrants a 70 percent 
evaluation where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, DC 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Although the appellant does not manifest many of the symptoms 
specifically listed by the Rating Schedule in connection with 
a 100 percent evaluation, the emphatic medical opinions of 
the appellant's treating therapist at the Milwaukee, 
Wisconsin Vet Center and of the most recent VA psychiatric 
examiner in October 2001 is that the appellant is 
unemployable due to his PTSD symptoms and that they are 
significantly preoccupying in terms of his ability to work, 
respectively.  The VA examiner in October 2001 concluded that 
the veteran demonstrated significant vocational limitations 
due to his PTSD.  In this regard, he had difficulty being in 
public due to intense feelings of depression and anxiety 
associated with repeated traumatic episodes form his wartime 
experiences.  Accordingly, the Board has concluded that the 
appellant's PTSD symptoms result in total occupational 
impairment, which is the primary criterion for assigning a 
disability rating.  See 38 C.F.R. § 4.126(b) (2002).  He also 
manifests a severe degree of social impairment as well, 
although he apparently has been married to his spouse for 
over thirty years.  Accordingly, the Board has concluded that 
the requirements for an initial schedular rating of 100 
percent have been satisfied in this case.




ORDER

An initial schedular rating for PTSD of 100 percent is 
granted, subject to the criteria governing the payment of 
monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

